DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the preliminary amendment filed June 30, 2021.
Claims 1-5 are amended.
Claims 6-9 have been canceled.
Claims 10-16 have been added
Claims 1-5 and 10-16 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Objections
	Claims 1 and 11 are objected to for the following reason: A semicolon is missing from the end of the “registering” limitation.
Claim 3 is objected to for the following reason: “theliquidity” should be “the liquidity.” 
	Claim 11 is objected to for the following reason: “processer” should be “processor.” 
	Appropriate correction is required.
	


Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 1 (and claim 11): creating a digital token data structure to enable management and trading of an asset pair, wherein the digital token data structure includes a non-fungible digital token, the non-fungible digital token a unique instance of a class implemented within a smart contract, the class including logic to manage and trade tokens that represent assets in the asset pair, each non-fungible digital token includes a unique identifier, the assets in the trading pair, and trading parameters that govern the liquidity function
Claim 1 (and claim 11): deploying, by the asset registry smart contract, an interface smart contract on the distributed ledger network, the interface smart contract implementing a wallet interface to thereby assign, to the non-fungible digital token, ownership of tokens representing the asset pair via a wallet address of the distributed ledger network
Claim 1 (and claim 11): linking the non-fungible token to a fungible token, the fungible token being a smart contract that permits share ownership of an asset, to therein wrap the non-fungible digital token with the fungible digital token, whereby the fungible digital token is a liquidity token that performs a liquidity function for the asset pair, provides beneficial ownership of the revenues produced by the liquidity function to the holders of the token, and represents ownership of the asset pair
Claim 3 (and claim 13): assigning to the liquidity token a smart contract wallet to support liquidity functions and asset management
Claim 4 (and claim 14): assigning, to an asset token, a smart contract wallet to support liquidity operations for the asset pool
Claim 5 (and claim 15): wherein an algorithm is applied to enable investors to deposit or withdraw assets to the asset pool managed by the liquidity token and containing assets of the asset pair, the assets being used to provide liquidity for the asset pair



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “creating a digital token data structure to enable management and trading of an asset pair, wherein the digital token data structure includes a non-fungible digital token, the non-fungible digital token a unique instance of a class implemented within a smart contract, the class including logic to manage and trade tokens that represent assets in the asset pair, each non-fungible digital token includes a unique identifier, the assets in the trading pair, and trading parameters that govern the liquidity function.” Claim 11 recites a similar limitation. This limitation recites “a non-fungible digital token” and therefore provides antecedent basis for “the non-fungible digital token.” This limitation subsequently refers to “each non-fungible digital token.” This implies that there is more than one non-fungible digital token even though the claim previously recites only one non-fungible digital token. This limitation should be clarified.  
Claim 1 recites “registering the non-fungible digital tokens in association with the corresponding asset pair as a unique record in a memory device of an asset registry.” Claim 11 recites a similar limitation.  This limitation lacks antecedent basis since the claim previously refers to only one non-fungible digital token.  
Claim 1 recites “deploying, by the asset registry smart contract, an interface smart contract on the distributed ledger network, the interface smart contract implementing a wallet interface to thereby assign, to the non-fungible digital token, ownership of tokens representing the asset pair via a wallet address of the distributed ledger network.” Claim 11 recites a similar limitation. It’s unclear what is meant by “interface smart contract” and “deploying…an interface smart contract.” For example, is an interface being deployed or is a smart contract being deployed? What is being done on the distributed ledger network? 
Claim 1 recites “deploying, by the asset registry smart contract, an interface smart contract on the distributed ledger network, the interface smart contract implementing a wallet interface to thereby assign, to the non-fungible digital token, ownership of tokens representing the asset pair via a wallet address of the distributed ledger network.” Claim 11 recites a similar limitation. There’s a lack of antecedent basis for “the distributed ledger network.” 
Claim 5 recites “wherein an algorithm is applied to enable investors to deposit or withdraw assets to the asset pool managed by the liquidity token and containing assets of the asset pair, the assets being used to provide liquidity for the asset pair.” Claim 15 recites a similar limitation. It’s not clear in what manner 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 10-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 
The claims were analyzed for eligibility in light of the broadest reasonable interpretation (see the claim interpretation section) and the indefiniteness rejections. This rejection would likely be overcome by positively reciting each of the limitations and addressing the indefiniteness issues. 

2019 PEG Step
Analysis of Claims 1-5 and 10-16
Step 1: Does the Claim Fall Within a Statutory Category?
Yes, with respect to claims 1-5 and 10 which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claims 11-16, which recite a system and, therefore, are directed to the statutory class of machine or manufacture. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. Claim 1 recites the following abstract idea: “…to enable management and trading of an asset pair…a unique instance of a class…the class…to manage and trade…that represent assets in the asset pair…includes a unique identifier, the assets in the trading pair, and trading parameters that govern the liquidity function; registering…in association with the corresponding asset pair as a unique record…to thereby assign…ownership of…representing the asset pair…; linking…that permits share ownership of an asset,…that performs a liquidity function for the asset pair, provides beneficial ownership of the revenues produced by the liquidity function to the holders of the token, and represents ownership of the asset pair.” This abstract idea is a fundamental economic practice and commercial interaction such as sales activities or business relations. Therefore, the claims recite an abstract idea.  

No. The additional elements of these claims are the digital token data structure, non-fungible digital token, smart contract, logic, tokens, memory device of an asset registry, interface smart contract, distributed ledger network, wallet interface, wallet address of the distributed ledger network, fungible token, liquidity token, at least one computer hardware processor, and at least one memory device having instructions.  These computer components are being used as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the business process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no claimed improvement to the functioning of a computer or technology. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 


The dependent claims include the same additional elements as the independent claims. Therefore, they are ineligible for the same reasons as the independent claims. 
As such, the claims are not patent eligible.



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Pierce et al., U.S. Patent Application Publication Number 2019/0028276 A1. Pierce teaches a blockchain with digital tradeable tokens. 
Chang, U.S. Patent Application Publication Number 2021/0097530 A1. Chang teaches a blockchain trading system platform that receives token liquidation requests. Tokens are liquidated and recorded on the blockchain.
Lohe et al., U.S. Patent Application Publication Number 2017/0085545 A1. Lohe teaches virtual currency transactions. 
Wilson, JR. et al., U.S. Patent Application Publication Number 20170103385 A1. Wilson teaches a platform for settling transactions involving digital rights and memorializing the transactions on a distributed ledger. 
Tilfors
Konings, Herwig. “Security Tokens Explained in 4 Layers; A Guide for Investors and Issuers,” Security Token Market Blog, https://blog.stomarket.com/security-tokens-explained-in-4-layers-a-guide-for-investors-and-issuers-a58b53a8da30?gi=9bde01c298e8 (Nov. 27, 2018). Konings discusses exchanges and liquidity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                          





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)